Case 5:17-cr-00075-JGB Document 33 Filed 07/23/20 Page 1 of 2 Page ID #:214



  1

  2                                                                     CLER1~, U.~:       p•
                                                                                       _ _._.:._.... - ou~tr
  3
                                                                              ~u~ ~ a ~u2u
 4
                                                                   CE'NTRAI. Di~TRICT OF
                                                                   AV                    CALlFORNd1
  5


 6

 7

 8                             UNITED STATES DISTRICT COURT
 9'                           CENTRAL DISTRICT OF CALIFORNIA
 10

 1 1 ~ UNITED STATES OF AMERICA,
 12
                                     Plaintiff,               CASE NO.EDCR-17-00075-JGB-1
 13
                              v.                              ORDER OF DETENTION AFTER
14                                                            HEARING(Fed.R.Cim.P. 32.1(a)~6)
      MONIQUE MEDINA,                                         18 U.S.C. § 3143(a) Alle ations o
15                                                            Violations ofProbation/supervised
                                     Defendant.               Release Conditions)
16

17
          On arrest warrant issued by the United States District Court for the
18
      l¢.nfi'~,~. 1     I~   o ~~ ~~nvolving             alleged        violations           of conditions of
19
      probation supervised release:
20
               1. The court finds that no condition or combination of conditions will
21
                     reasonab y assure:
22
                     A.(      the appearance of defendant as required; and/or
23
                     B.(~the safety of any person or the community.
24
              2. The Court concludes:
25
                     A.(~ Defendant has failed to demonstrate by clear and convincing
26
                              evidence that he is not likely to pose a risk to the safety of any
27

28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                                             Page i of2
Case 5:17-cr-00075-JGB Document 33 Filed 07/23/20 Page 2 of 2 Page ID #:215



   1                             other persons or the community. Defendant poses a risk to the
  2                              safety of other persons or the community based on:
  3                               ►~A~U~.2~ b~, `~-~- (9~,~Q,~ S~ S ~ ~~ r,0~v~ vl ' C>F-~' O~vi L~r~i, .c p

  4                               ~ ~.perV►~~ccl ►^~L.~a~e
  5

  6
  7

  8                      B. (v~ Defendant has failed to demonstrate by clear and convincing
  9                              evidence that he is not likely to flee if released. Defendant poses
 10                              a flight risk based on: ►~~'~- ~, ~ b~y►~ ;
 11
 12                               A-Q.~.~.d ~.I,~~,c.d v~'o (~.+;~. ~ Ss►~~rv~'sr_d re(.c.a. se
 13
 14

15

 i['~I            IT IS ORDERED that defendant be detained.
17
18
19

20 DATED: July 23, 2020
                                                        HONORABLE ALICIA G. R SENBERG
21                                                      UlvITED STATES MAGISTRATE JUDGE
22

23
24
25

26

27

28

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                              Page 2 of 2
